
	
		II
		111th CONGRESS
		1st Session
		S. 1444
		IN THE SENATE OF THE UNITED STATES
		
			July 13, 2009
			Mr. Kerry introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to clarify the
		  meaning of combat with the enemy for purposes of
		  service-connection of disabilities.
	
	
		1.Short titleThis Act may be cited as the
			 Compensation Owed for Mental Health
			 Based on Activities in Theater Post-traumatic Stress Disorder
			 Act or the COMBAT PTSD Act.
		2.Clarification of
			 meaning of combat with the enemy for purposes of
			 service-connection of disabilities
			(a)ClarificationSection 1154(b) of title 38, United States
			 Code, is amended—
				(1)by striking
			 In the case and inserting (1) In the case;
			 and
				(2)by adding at the
			 end the following new paragraph:
					
						(2)For the purposes of this subsection,
				the term combat with the enemy includes service on active
				duty—
							(A)in a theater of combat operations (as
				determined by the Secretary in consultation with the Secretary of Defense)
				during a period of war; or
							(B)in combat against a hostile force
				during a period of
				hostilities.
							.
				(b)Effective
			 dateParagraph (2) of subsection (b) of section 1154 of title 38,
			 United States Code, as added by subsection (a), shall apply with respect to a
			 claim for disability compensation under chapter 11 of such title pending on or
			 after the date of the enactment of this Act.
			
